                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BARBARA A. BAUM,             :                CIVIL ACTION NO. 2:16-CV-623
                             :
                 Plaintiff   :                (Chief Judge Conner)
                             :
           v.                :
                             :
METROPOLITAN PROPERTY AND :
CASUALTY INSURANCE COMPANY, :
t/d/b/a METLIFE AUTO & HOME, :
                             :
                 Defendant   :

                                      ORDER

      AND NOW, this 18th day of January, 2019, upon consideration of the motions

(Docs. 92, 98) to strike by plaintiff Barbara A. Baum (“Baum”), wherein Baum

moves to strike both the statement of material facts and the response to her

counterstatement of material facts filed by defendant Metropolitan Property and

Casualty Insurance Company (“Metropolitan”) for noncompliance with the local

rules of court, and to dismiss Metropolitan’s motion for partial summary judgment,

and further upon consideration of Metropolitan’s brief in opposition to said

motions, (Doc. 99), and the court observing that Local Rule 56 requires that a

motion for summary judgment pursuant to Federal Rule of Civil Procedure 56 be

supported by a separately filed concise statement of undisputed and material facts,

wherein the party “must cite to a particular pleading, deposition, answer to

interrogatory, admission on file or other part of the record supporting the party’s

statement, acceptance, or denial of the material fact,” LOCAL RULE OF COURT

56(B)(1), and that any “[d]ocuments referenced in the Concise Statement shall be
included in an appendix,” LOCAL RULE OF COURT 56(B)(3), and it appearing that

Metropolitan cites to no record evidence in support of the facts asserted in its

respective statements of material facts,1 (see Docs. 90, 97), and the court concluding

that these filings fail to comply with Local Rule 56 and should therefore be stricken,

it is hereby ORDERED that:

      1.     Baum’s motions (Docs. 92, 98) to strike are GRANTED in part to the
             extent they seek to strike Metropolitan’s statements of material facts
             as noncompliant with Local Rule 56. The motions are otherwise
             DENIED.

      2.     The Clerk of Court is DIRECTED to strike docket entries 90, 93, 94, 97,
             and 100.

      3.     Metropolitan shall refile its statement of material facts and appendix
             in support thereof on or before Friday, February 1, 2019.
             Metropolitan is admonished that further failure to comply with the
             Local Rules for the Western District of Pennsylvania may result in
             dismissal of its motion for partial summary judgment.

      4.     Baum shall then file a counterstatement of material facts and appendix
             in support thereof on or before Friday, February 15, 2019.

      5.     Metropolitan shall then file a responsive statement of material facts,
             and an appendix containing any additional pertinent record evidence
             in support thereof, on or before Friday, March 1, 2019.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania



      1
       Metropolitan eventually filed an appendix to its statement (Doc. 90) of
material facts nearly two months later. (See Doc. 100). No appendix to
Metropolitan’s responsive statement (Doc. 97) of material facts was ever filed.
